DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority

Acknowledgment is made of applicant’s claim for foreign priority. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/08/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US 2017/0005539) in view of Kliman et al. (US 2006/0006848, hereinafter “Kliman”), Fujii et al. (US 2017/0117834, hereinafter “Fujii”) and Liu et al. (US 2014/0361655, hereinafter “Liu”).

Regarding claim 1, Yamasaki discloses a motor ([0021], see fig. 1) comprising: 
a cylindrical housing (10, [0022]) including at least one of aluminum ([0021]) or aluminum alloy in a cylinder shape ([0022]);  
5a stator (21); 
a rotor (22); and 
a rear frame (30) including at least one of aluminum ([0025]) or aluminum alloy, wherein the stator (21) is fixed onto an inner wall of the housing (10) by an interference fit ([0022], see fig. 1), and 
the rotor (22) is provided inside the stator (21), and rotates about a shaft (25) by a rotating magnetic field generated by the stator (21) due to energization of three-phase windings ([0036]), and
 the rear frame (30) is fixed onto the inner wall of the housing (10) by an interference 15fit ([0025]), and holds a rear bearing (28, [0023]) that rotatably supports the shaft (25) on one side of the rear frame (30) in an axial direction.

    PNG
    media_image1.png
    610
    456
    media_image1.png
    Greyscale


Yamasaki does not disclose that the stator includes at least one of iron or iron alloy, that two sets of three-phase windings are wound thereon so that a phase 10difference between the two sets of windings is (30 ± 60 x n)°, where n is an integer, and that the rotor has a plurality of permanent magnets along an outer periphery.

Kliman teaches ([0003]) a stator including an iron alloy (steel) in order to enable flux penetration and reduce the eddy current flow for higher efficiency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Yamasaki’s motor, a stator including at least one of iron or iron alloy, in order to enable flux penetration and reduce the eddy current flow thus providing higher efficiency, as taught by Kliman ([0003]).

Yamasaki in view of Kliman does not disclose two sets of three-phase windings which are wounded on the stator so that a phase 10difference between the two sets of windings is (30 ± 60 x n)°, where n is an integer.

However, Fujii teaches ([0044-0051]) two sets of three-phase windings (13a & 13b) which are wounded on a stator (12, [0030]) so that a phase difference between the two sets of windings (13a & 13b) is (30 ± 60 x n)°, where n is an integer. Since Fujii teaches having a phase difference with an angle having a magnitude of 30 ([0044]) it complies with the recited equation:
(30 ± 60 x n)°, where n is an integer (1);
(30 ± 60 x 1)° = 30 - 60 = -30 (angle having a magnitude of 30 and thus would provide the same results and benefits disclosed by Fujii [0051]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Yamasaki in view of Kliman, to have a phase difference between the two sets of windings which is (30 ± 60 x n)°, where n is an integer, in order to suppress a decrease in power efficiency and worsening of vibration noise, as taught by Fujii ([0051]).

Yamasaki in view of Kliman and Fujii does not disclose that the rotor has a plurality of permanent magnets along an outer periphery of a rotor.

However, Liu teaches the use of permanent magnets in rotors (permanent magnet motors) in order to provide high performance and high torque density ([0004]). Liu teaches (see fig. 2, [0031]) in particular having a plurality of permanent magnets (31) along an outer periphery of a rotor (20).

    PNG
    media_image2.png
    396
    316
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Yamasaki in view of Kliman and Fujii, the rotor having a plurality of permanent magnets along an outer periphery, in order to provide high performance and high torque density, as taught by Liu ([0004]).


Regarding claim 2, Yamasaki in view of Kliman, Fujii and Liu discloses the motor according to claim 1. Yamasaki further discloses that a fastening margin (18) between the stator (21) and the housing (10) is greater than a 20fastening margin (41) between the rear frame (30) and the housing (10). 

    PNG
    media_image3.png
    610
    456
    media_image3.png
    Greyscale


 
Regarding claim 3, Yamasaki in view of Kliman, Fujii and Liu discloses the motor according to claim 1. Yamasaki further discloses that a thickness (see “T1” in annotated fig. 1) of a portion of the housing (10) in which the stator (21) is put by an interference fit is greater than a thickness (see “T2” in annotated fig. 1) of a portion of the housing (10) in which the 25rear frame (30) is put by an interference fit.  

    PNG
    media_image4.png
    610
    456
    media_image4.png
    Greyscale



Regarding claim 4, Yamasaki in view of Kliman, Fujii and Liu discloses the motor according to claim 1. Yamasaki further discloses that the stator is configured by one stator integrally formed (fig. 1 suggests that the stator is one element integrally formed) in a circumferential direction (shaped into a cylindrical tubular form, [0022]).

Yamasaki does not disclose that the stator is a “core” (this term usually implies a laminated iron/steel structure). 

However, Kliman teaches the use of stator steel laminated cores ([0003]) in order to enable flux penetration and reduce the eddy current flow for higher efficiency.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Yamasaki in view of Fujii and Liu, a stator core (steel laminated), in order to enable flux penetration and reduce the eddy current flow thus providing higher efficiency, as taught by Kliman ([0003]).


Regarding claim 8, Yamasaki in view of Kliman, Fujii and Liu discloses the motor according to claim 1. Yamasaki further discloses that the rear frame (30) supports a board (71, [0033]) and functions 20as a heat sink (since it is made of aluminum, [0026]) that dissipates heat generated by elements on the board (71).

Yamasaki does not disclose that there are two drive circuits for applying a voltage to the two sets of three-phase windings.

However, Fujii further discloses (see fig. 2, [0031-0051]) two drive circuits (INV1 with R1, INV2 with R2) for applying a voltage to two sets of three-phase windings (13a, 13b).

    PNG
    media_image5.png
    345
    453
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Yamasaki in view of Kliman and Liu, the recited arrangement, in order to provide angle detection with great accuracy, as taught by Fujii ([0009]).

Regarding claim 9, Yamasaki in view of Kliman, Fujii and Liu discloses the motor according to claim 8. Yamasaki further discloses, or at the very least suggests, that a thickness (see “T” on annotated fig. 1) of a main body excluding local protrusions in the rear frame (30) that functions as the heat sink is greater than one sixth of an axial length (AL) from a 25mounting seat surface (MSS, see annotated fig. 1) on a stator side of the housing (10) to an end surface (ES) on a frame side of the housing (10). [See the rectangles of the same length which cover a little bit more than four times the recited thickness (T), thus clearly suggesting that the thickness (T) is greater than one sixth of the recited axial length (AL)]

    PNG
    media_image6.png
    610
    456
    media_image6.png
    Greyscale



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US 2017/0005539) in view of Kliman (US 2006/0006848), Fujii (US 2017/0117834) and Liu (US 2014/0361655), as applied to claim 1 rejection, and further in view of Niwa (JP 2016158475, hereinafter “Niwa”, English translation attached herein).

Regarding claim 5, Yamasaki in view of Kliman, Fujii and Liu discloses the motor according to claim 1, but does not disclose wherein an axial length of a fixing portion between the rear frame and the housing 18 / 20is greater than an axial distance between the rear frame and the stator along the inner wall of the housing.  

However, Niwa teaches (see fig. 9, [0080]) having an axial length of a fixing portion (FP, see annotated fig. 9) between a rear frame (40) and a housing (22) 18 / 20is greater than an axial distance (AD, see annotated fig. 9) between the rear frame (40) and the stator (23) along the inner wall (22c) of the housing (22).  

    PNG
    media_image7.png
    464
    457
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Yamasaki in view of Kliman, Fujii and Liu, the recited arrangement, in order to suppress deformation of the housing, as taught by Niwa ([0080]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US 2017/0005539) in view of Kliman (US 2006/0006848), Fujii (US 2017/0117834) and Liu (US 2014/0361655), as applied to claim 1 rejection, and further in view of Cirani et al. (US 2013/0026872, hereinafter “Cirani”) and Taniguchi et al. (US 2012/0019096, hereinafter “Taniguchi”).

Regarding claim 7, Yamasaki in view of Kliman, Fujii and Liu discloses the motor according to claim 1, but does not disclose that the rotor is provided with an IPM structure in which the plurality of 10permanent magnets are embedded, the stator is formed by stacking a plurality of stator cores respectively having an annular back yoke portion and a plurality of teeth protruding radially inward from the back yoke portion, and has a step skew structure in which a circumferential position of the teeth is twisted according to a position along an 15axial direction.

However, Cirani teaches a rotor (40) provided with an IPM structure (see fig. 2a) in which the plurality of 10permanent magnets (50, 52) are embedded.

    PNG
    media_image8.png
    472
    381
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Yamasaki in view of Kliman, Fujii and Liu, the recited embedded permanent magnets arrangement, in order to provide higher saliency ratios, higher reluctance torque, increased protection against magnet demagnetization and the elimination of an external retaining sleeve around the rotor, as taught by Cirani ([0002]).

Yamasaki in view of Kliman, Fujii, Liu and Cirani does not disclose a stator formed by stacking a plurality of stator cores respectively having an annular back yoke portion and a plurality of teeth protruding radially inward from the back yoke portion, and has a step skew structure in which a circumferential position of the teeth is twisted according to a position along an 15axial direction.

However, Taniguchi teaches a stator (see fig. 2) formed by stacking a plurality of stator cores (5, 6) respectively having an annular back yoke portion (2, [0035]) and a plurality of teeth (3) protruding radially inward from the back yoke portion (2), and has a step skew structure ([0044]) in which a circumferential position of the teeth (3) is twisted according to a position along an 15axial direction (see fig. 2).

    PNG
    media_image9.png
    429
    427
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Yamasaki in view of Kliman, Fujii, Liu and Cirani, the recited arrangement, in order to reduce torque ripple of the motor, thereby suppressing fluctuations in rotational movement of the motor and reducing magnetic noise generated by the motor, as taught by Taniguchi ([0049]).
Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all the intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 6, the specific limitations of “wherein 5an axial length of a fixing portion between the rear frame and the housing is greater than 0.4 times of a thickness of the stator” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER MORAZA/Examiner, Art Unit 2834  

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834